PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/570,029
Filing Date: 27 Oct 2017
Appellant(s): GEN-PROBE INCORPORATED



__________________
Mary Ann Brow
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/20/2022 and 6/6/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/20/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9  and 109-120   are is/are rejected under 35 U.S.C. 103 as being unpatentable over Olivier ( Mutat Res 2005) volume 573. Pages 103-110),  Sorge (US Patent 7,309,573), and  Witwer (US6472156)
Olivier teaches, “As the current issue of this journal shows, a large number of diverse approaches have been developed that allow the efficient and accurate genotyping of SNPs in large numbers of samples. With the intent of using SNPs as markers in genome-wide association studies, cost efficient methods are essential that allow the quick interrogation of hundreds of thousands of these single base pair sequence changes in thousands of individuals. Here, we discuss one of these methods, the Invader® assay, in detail. In 1993, Lyamichev et al. [1] described the ability of DNA polymerases to cleave single stranded DNA not through nucleotide sequence recognition, but in a structure-specific manner. This 5′ exonuclease activity removed excess nucleotides during DNA replication solely based on the bifurcated structure that was formed, not based on any sequence motif. Subsequently, Lyamichev et al. [2] showed that thermostable flap endonucleases (FEN) isolated from the archeae Pyrococcus furiosus and Archaeoglobus fulgidus showed similar properties. Furthermore, their detailed analysis showed that this structure-specific cleavage was highly sensitive to sequence mismatches and thus, would offer the possibility of using the endonuclease activity for sensitive detection of DNA polymorphisms. This initial study suggested that these endonucleases could be used specifically to interrogate SNPs without requiring PCR or thermal cycling of the genotyping reaction.” (pages 1-2)
Olivier teaches, “Below, we describe in detail the different approaches for Invader® assay-based SNP genotyping and their current applications.”
Olivier teaches:

    PNG
    media_image2.png
    793
    1018
    media_image2.png
    Greyscale

Olivier teaches, “Commonly, the Invader® oligonucleotide is designed to permanently anneal to the target DNA at the assay temperature. In contrast, the probe oligonucleotide is designed to have a melting temperature close to the assay temperature. As a consequence, the probe constantly anneals and detaches. During the annealing, cleavase can cleave the oligonucleotide, the remnant detaches, and a new  uncleaved oligonucleotide probe can re-anneal to the same site. This design ensures a cleavage rate of approximately 3000 probe molecules in 90 min per target molecule [2].” (page 2, 3rd full paragraph).    Olivier further teaches, “This assay has several advantages over the previously described format. First, the assay is significantly more sensitive. Hall et al. [3] reported that more than 107 reporter molecules were generated per target molecule in a 4 h reaction.”  Thus, this renders obvious the cycling at a constant temperature of the claims.
Thus, Olivier teaches the use of SISAR assays for the multiplex detection of SNPs.  Olivier does not specifically teach all the design limitations required of the claim.
However, Sorge (cf. e.g. Fig 2, col. 5, II. 38-48; col. 29, II. 32-60), discloses an invasive cleavage assay comprising a primary reaction (steps 1-3) and a secondary reaction (steps 4-5), wherein one fluorescent signal is obtained upon cleavage. According to Sorge (cf. e.g. col. 77, II. 20-25), one can also perform a multiplex assay and achieve allele-specific discrimination using multiple probes that have different Tm and conducting annealing/ cleavage reaction at a temperature specific only for one probe-allele duplex.  Sorge in column 15 teaches the use of FEN1 nuclease.
Sorge  teaches, “One can also achieve allele-specific or species-specific discrimination using multiple probes in the present invention, for instance, by using probes that have different T.sub.ms and conducting the annealing/cleavage reaction at a temperature specific for only one probe/allele duplex.” (column 77) 
Thus, while Sorge suggest the detection of multiple nucleic acid targets in a single reaction mixture by a primary and secondary reaction for each target nucleic acid being assayed, Sorge does not specifically teach the use of a first and second FRET cassette with the same FRET donor for each probe.
However, Witwer (US6472156) teaches, “When the FRET donor and acceptor combination of different probes is the same, the Tm of the probe pairs from each different allele within the nucleic acid segment to which each probe hybridizes is different.” (column 5, last paragraph).
Witwer teaches, “The only limitation to the number of allelic sequences that can be analyzed at a locus is the ability to distinguish the emission colors associated with the probes and to distinguish the Tm of all probes having the same associated emission color.”(column 13, 3rd full paragraph)
Witwer teaches, “Probe melting temperature is dependent upon external factors (salt concentration and pH) and intrinsic factors (concentration, duplex length, GC content and nearest neighbor interactions) (Wetmur, Crit. Rev. Biochem. Mol. Biol. 26:227-259 (1991); Wetmur,. In: Meyers, R A, ed. Molecular Biology and Biotechnology, VCH, New York, pp. 605-608 (1995); Brown et al. J Mol. Biol. 212:437-440 (1990); Gaffney et al., Biochemistry 28:5881-5889 (1989)). Mismatches between the oligonucleotide probe and DNA target cause a decrease in the melting temperature of the duplex (Guo et al., Nat. Biotechnol. 15:331-335 (1997); Wallace et al., Nucleic Acids Res. 6:3543-3557 (1979)). Depending on the type of mismatch, varying degrees of destabilization occur. Mismatches that are relatively stable, for instance G-T mismatches, have melting temperature shifts of 2-3.degree. C. (Bernardet al., Anal. Biochem. 255:101-107 (1998)) (see FIG. 1 for an illustrative example), while less stable C-A mismatches have 8-10.degree. C. melting temperature shifts (Lay et al., Clin. Chem. 43:2262-2267 (1997); Bernard et al., Am. J. Pathol. 153:1055-1061 (1998)). Mismatch position and the number of mismatches also affect melting temperature (Wallace et al. (1979)). Accordingly, the percent identity of the hybridization probes to their target complementary sequence directly impacts the temperature at which the hybridization probe will separate (melt) from the complementary strand. The greater the difference between the probe and the target complementary sequence the lower the temperature needed to separate the hybridizing strands. Therefore, an oligonucleotide probe identical in sequence to the complementary wild type sequence will dissociate from the locus containing a mutation at a lower temperature than it will from the wild type locus. The use of fluorescently labeled hybridization probes enables dynamic monitoring of fluorescence as the temperature of the sample is raised and the melting curve for the hybridization probe is determined (see FIG. 2 for an illustrative example). The generated melting curve is then compared to the known melting curve for the normal, mutant or polymorphic sequence to determine the sequence of the target nucleic acid locus.” (column 12)
Designing probes which have similar melting temperatures (primer reaction) and different melting temperatures (secondary reaction) is routine experimentation. The prior art teaches the parameters and objectives involved in the selection of oligonucleotides that function as probes, see Witwer. The prior art is replete with guidance and information necessary to permit the ordinary artisan in the field of nucleic acid detection to design probes designed by melting temperature. As discussed above, the ordinary artisan would be motivated to have designed and tested new probes to obtain additional oligonucleotides that function to detect specific target nucleic acids in an invasive cleavage assay and identify oligonucleotides with improved properties. The ordinary artisan would have a reasonable expectation of success of designing probes with similar and different melting temperature as the art demonstrates these were known. Thus, for the reasons provided above, the ordinary artisan would have designed probes which have similar melting temperatures (primer reaction) and different melting temperatures (secondary reaction) using the teachings in the art at the time the invention was made. 
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to design an multiplexed invasive cleavage assay to detect two target sequences in which the target specific probes for the primary reaction have the same melting (hybridization) temperature and the secondary reaction for one of the target nucleic acids FRET cassette happens at the same temperature as the primary reaction and the other secondary reaction a second target nucleic acid FRET cassette occurs at a different temperature using the detection method of Olivier.  The artisan would be motivated to have different melting temperatures (and thus cleavage) for the secondary reaction because it allows the same filter (and/or machine) to be used for detection of multiple target nucleic acids.  Further the detection of multiple target nucleic acids using the same FRET pair, but at different temperatures, allows for increasing the level of multiplexing possible. The artisan would further be motivated as Olivier suggests the need to detect more SNP in a cost-effective way. The artisan would have a reasonable expectation of success as the artisan is merely designing probes with specific melting temperature based on known methods to be used in known methods.
With regards to claim 109, Sorge and Witwer teaches the use of flourophores as donors.  
	With regards to claim 110-11, Sorge teaches, “The components of a cleavage structure are hybridized at a temperature (for example 50.degree. C., 69.degree. C., or 72.degree. C.”  (column 71)Thus rendering it obvious that the first and second temperature can differ by 3 to 32 degrees
	With regards to claim 112,116,117 Sorge teaches, “2. FEN endonuclease activity can also be measured according to the method of Kaiser et al., supra). Briefly, reactions are carried out in a 10 .mu.l volume containing 10 mM MOPS, pH 7.5, 0.05% Tween 20, 0.05% Nonidet P-40, 10 1 g/ml tRNA, and 200 mM KCl for TaqPol and TthPol or 50 mM KCl for all other enzymes. Reaction conditions can be varied depending on the cleavage structure being analyzed. Substrates (2 .mu.M) and varying amounts of enzyme are mixed with the indicated (above) reaction buffer and overlaid with Chill-out (MJ Research) liquid wax. Substrates are heat denatured at 90.degree. C. for 20 s and cooled to 50.degree. C., then reactions are started by addition of MgCl.sub.2 or MnCl.sub.2 and incubated at 50.degree. C. for the specified length of time. Reactions are stopped by the addition of 1011 of 95% formamide containing 10 mM EDTA and 0.02% methyl violet (Sigma). Samples are heated to 90.degree. C. for 1 min immediately before electrophoresis on a 20% denaturing acrylamide gel (19:1 cross-linked), with 7M urea, and in a buffer of 45 mM Tris borate, pH 8.3, 1.4 mM EDTA. Unless otherwise indicated, 1 .mu.l of each stopped reaction is loaded per lane. Gels are scanned on an FMBIO-100 fluorescent gel scanner (Hitachi) using a 505-nm filter. The fraction of cleaved product is determined from intensities of bands corresponding to uncut and cut substrate with FMBIO Analysis software (version 6.0, Hitachi). The fraction of cut product should not exceed 20% to ensure that measurements approximate initial cleavage rates.”(column 82)  Sorge thus teaches time dependent rates of changes in the FEN assay.  
	With regards to claims 113- 116, Sorge teaches, “As used herein, "detecting a target nucleic acid sequence" or "measuring a target nucleic acid sequence" refers to determining the presence of a particular target nucleic acid sequence in a sample or determining the amount of a particular target nucleic acid sequence in a sample as an indication of the presence of a target nucleic acid sequence in a sample. The amount of a target nucleic acid sequence that can be measured or detected is preferably about 1 molecule to 10.sup.20 molecules, more preferably about 100 molecules to 10.sup.17 molecules and most preferably about 1000 molecules to 10.sup.14 molecules. According to one embodiment of the invention, the detected nucleic acid is derived from the labeled 5' end of at least one of a first, second or third flaps, defined herein (for example F in FIGS. 2 and 5). According to the present invention, a label is attached to the 5' end of at least one of a second, third or fourth oligonucleotide, defined herein (for example FC, FH1 or FH2 in FIGS. 2 and 5). Alternatively, a label is attached to the 3' end at least one of a second, third or fourth oligonucleotide, defined herein (for example FC, FH1 or FH2 in FIGS. 2 and 5) and a quencher is attached to the 5' end at least one of a second, third or fourth oligonucleotide.” (column 29) Thus Sorge teaches the detections limits of the assay and thus the presence or absence of first or second target nucleic acid based on magnitude of fluorescence is used to determine presence or absence of target nucleic acids.
	With regards to claims 118, Sorge teaches cycle dependent change in figure 20c.
With regards to claims 119, it would have been prima facie obvious to one of ordinary skill in the time prior to the effective filing date of the claim to design the first invasive probe and first primary probe and first FRET cassette to have a higher melting temp than the second invasive probe and second primary probe and second FRET cassette.  The artisan would be motivated to allow detection of the first target nucleic acid sequence at a higher temperature to minimize detection of the second target sequence assay with a lower melting temperature for the second reaction than first.  The artisan would have a reasonable expectation of success as the artisan is merely designing the probes and thus assay by known methods of probe design.
With regards to claim 120, Sorge teaches, “These steps can be repeated, for example 1-2 million times and preferably 1-10,000 times, to produce a detectable level of first and/or second flaps.” (column 5)
(2) Response to Argument
The instant rejection is based on the teachings of Olivier which teach the assay of the instant claim, but does not teach multiplexing by designing probes to different reporter sequence which hybridize at different temperatures which is obvious over Sorge.  Wittwer teaches methods of designing probe with different melting temperatures for detection by FRET were known and obvious.  Thus the prior art demonstrate the assay was known  parameters and methods for designing probes for FRET detection of nucleic acids were known as well as multiplexing by use of melting temperature was known.  Thus there is nothing inventive by combining known art.
The brief begins with case law and MPEP the representative deems important these are noted.
	The brief on page 10 begins discussion of Olivier.  The brief  asserts the teachings of Olivier are limited are limited to an invader type assay. This argument has been thoroughly reviewed but is not considered persuasive as the declaration of 4/8/2021 concedes in point 8 Olivier teaches the sequential signal amplification assay (SISAR ).  
The brief continues on the top of page 11 noting that Olivier teaches isothermal on page 11, 1st column, last full paragraph.   The brief continues by asserting, “”Olivier teaches that a key feature and principle of operation of the Invader assay is that the signal in the assay (from the cleavage of the labeled probe) accumulates at a single temperature because the probe oligonucleotides can anneal and dissociate from the target without temperature cycling.” This argument has been thoroughly reviewed but is not considered persuasive as it is merely the opinion of counsel as the cited portion of Olivier states, “The method is appealing due to its low failure rate, its isothermal single-tube reaction, and its accuracy.” 
 First, MPEP 716.01(c) makes clear that  "The arguments of counsel cannot take the place of evidence in the record. In re Schulze , 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long - felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant."  Here, the statements regarding the requirements of the invader assay must be supported by evidence, not argument.
This should not be construed as an invitation for providing evidence.  As further stated in the MPEP 716.01 regarding the timely submission of evidence:
A)    Timeliness.
Evidence traversing rejections must be timely or seasonably filed to be entered and entitled to consideration.  In re Rothermel, 276 F.2d 393, 125 USPQ 328 (CCPA 1960).  Affidavits and declarations submitted under  37  CFR 1.132 and other evidence traversing rejections are considered timely if submitted:
(1) prior to a final rejection,
(2) before appeal in an application not having a final rejection, or
(3) after final rejection and submitted
(i) with a first reply after final rejection for the purpose of overcoming a new ground of rejection or requirement made in the final rejection, or
(ii) with a satisfactory showing under  37  CFR 1.116(b) or  37
CFR 1.195, or
(iii) under  37 CFR 1.129(a).
The brief continues by providing what appears to be the representatives opinion of the teachings of Hall.  Hall is not a reference cited in the instant rejection.  However as indicated in the response to the declaration on page 4-5 of the final rejection this has been addressed in view of the declaration.  Thus the teachings of Hall while not relied upon suggest that assaying SISAR isothermal requires the melting temperatures to be designed to be close to the same temperature.  Thus reading this the skilled artisan would view isothermal may be a preferred embodiment.  However, Hall continues by stating, “For optimal cleavage, the upstream oligonucleotide should remain bound to the target during the primary reaction, so it is designed to have a melting temperature 10–15°C higher than that of the primary probe's analyte-specific region. The sequence design of the upstream oligonucleotide and the probe can be done with a computer program by using nearest-neighbor thermodynamic parameters (15) (data not shown). The secondary reaction requires only one secondary probe to detect the 5′ arm that is released in the primary reaction. With FRET detection, the secondary probe is labeled with two dyes, so its synthesis and purification could be costly. However, the secondary probe is not analyte specific, so the same secondary probe can be used with practically any primary reaction; a scale-up in quantity can significantly reduce the cost of the assay.”  Thus Hall clearly envision melting temperatures and other variables can be altered to provide different parameters for the reaction/assay.  The declaration makes the conclusion of, “In other words, Hall teaches that the Tm, of the analyte-specific region of the primary probe with the target DNA, and the Tm of the cleaved flap with the FRET cassette must be close or the same, so that the primary and secondary cleavage reactions can occur at the same reaction temperature.”  This argument has been thoroughly reviewed but is not considered persuasive as the cited portion merely asserts for isothermal they should be close, but 10-15oC is not “the same” and does not limit the teachings to amenable to only being used at a single temperature.
The arguments with respect to Olivier asserts, “Olivier does not teach polymerization-based signal amplification, which would be incompatible with cycling hybridization at a constant temperature. (See Hudson Decl. at 18-19)  This argument has been thoroughly reviewed but is not considered persuasive as the claims do not require polymerization based signal amplification.  The teachings of Sorge are relied upon for the teachings of multiplexing by using different temperatures.  
The brief continues by reviewing the teachings of Sorge with respect to the specific assay.  As indicated in the rejection, the response to the declaration of the final and response to arguments Sorge is being relied upon for the teachings of multiplexing assays by designing probes based on melting temperature (Tm).  Contrary to the assertions of the brief the teachings of Sorge are not limited to polymerization assays as Sorge teaches use of Fen-1 nuclease.  Further the brief appears to be discounting the teachings of Olivier:
    PNG
    media_image2.png
    793
    1018
    media_image2.png
    Greyscale

Olivier teaches, “Commonly, the Invader® oligonucleotide is designed to permanently anneal to the target DNA at the assay temperature. In contrast, the probe oligonucleotide is designed to have a melting temperature close to the assay temperature. As a consequence, the probe constantly anneals and detaches. During the annealing, cleavase can cleave the oligonucleotide, the remnant detaches, and a new  uncleaved oligonucleotide probe can re-anneal to the same site. This design ensures a cleavage rate of approximately 3000 probe molecules in 90 min per target molecule [2].” (page 2, 3rd full paragraph).    Olivier further teaches, “This assay has several advantages over the previously described format. First, the assay is significantly more sensitive. Hall et al. [3] reported that more than 107 reporter molecules were generated per target molecule in a 4 h reaction.”  Thus this renders obvious the cycling  at a constant temperature of the claims.
The brief argues that the assay of Sorge is different than SISAR assay but provides no evidence the use of probes with different melting temperatures and thus assay conditions as taught by Sorge could not be used in the SISAR assay.
The brief continues by trying to confuse the teachings of Wittwer relied upon with those that are not.  The art of Witwer (US6472156) teaches, “When the FRET donor and acceptor combination of different probes is the same, the Tm of the probe pairs from each different allele within the nucleic acid segment to which each probe hybridizes is different.” (column 5, last paragraph). Witwer teaches, “The only limitation to the number of allelic sequences that can be analyzed at a locus is the ability to distinguish the emission colors associated with the probes and to distinguish the Tm of all probes having the same associated emission color.”(column 13, 3rd full paragraph)
Witwer teaches, “Probe melting temperature is dependent upon external factors (salt concentration and pH) and intrinsic factors (concentration, duplex length, GC content and nearest neighbor interactions) (Wetmur, Crit. Rev. Biochem. Mol. Biol. 26:227-259 (1991); Wetmur,. In: Meyers, R A, ed. Molecular Biology and Biotechnology, VCH, New York, pp. 605-608 (1995); Brown et al. J Mol. Biol. 212:437-440 (1990); Gaffney et al., Biochemistry 28:5881-5889 (1989)). Mismatches between the oligonucleotide probe and DNA target cause a decrease in the melting temperature of the duplex (Guo et al., Nat. Biotechnol. 15:331-335 (1997); Wallace et al., Nucleic Acids Res. 6:3543-3557 (1979)). Depending on the type of mismatch, varying degrees of destabilization occur. Mismatches that are relatively stable, for instance G-T mismatches, have melting temperature shifts of 2-3.degree. C. (Bernardet al., Anal. Biochem. 255:101-107 (1998)) (see FIG. 1 for an illustrative example), while less stable C-A mismatches have 8-10.degree. C. melting temperature shifts (Lay et al., Clin. Chem. 43:2262-2267 (1997); Bernard et al., Am. J. Pathol. 153:1055-1061 (1998)). Mismatch position and the number of mismatches also affect melting temperature (Wallace et al. (1979)). Accordingly, the percent identity of the hybridization probes to their target complementary sequence directly impacts the temperature at which the hybridization probe will separate (melt) from the complementary strand. The greater the difference between the probe and the target complementary sequence the lower the temperature needed to separate the hybridizing strands. Therefore, an oligonucleotide probe identical in sequence to the complementary wild type sequence will dissociate from the locus containing a mutation at a lower temperature than it will from the wild type locus. The use of fluorescently labeled hybridization probes enables dynamic monitoring of fluorescence as the temperature of the sample is raised and the melting curve for the hybridization probe is determined (see FIG. 2 for an illustrative example). The generated melting curve is then compared to the known melting curve for the normal, mutant or polymorphic sequence to determine the sequence of the target nucleic acid locus.” (column 12)
The brief continues by indicating in review of the declaration in the Final action it was indicated the declarant is an employee of the applicant and thus has a vested interest in the outcome of the application.  The brief continues by conceding the Final action did comment on the art discussed by the declaration.  Thus while the brief argues the declaration by Hudson was reviewed and it also argues the declaration was not considered.  
The brief continues on page 20 by noting the teachings of Olivier on which the rejection relies.  However, the response in b) argues the teachings of Sorge with respect to the assay (which is not being relied upon).  This argument has been thoroughly reviewed but is not considered persuasive as Sorge is being relied upon for the teachings with respect to the use of different temperatures to multiplex detection of analytes, not the assay.  Olivier is being relied upon for the assay.  The brief provides no specific arguments to the combination of the teachings of temperatures taught by Sorge with the assay.  Merely arguing Sorge teaches an different assay does not discourage , discredit or otherwise criticize the combination.
The brief continues by arguing the rejection does not determine the content and scope of the prior art.  This argument has been thoroughly reviewed but is not considered persuasive as pages 6-14 describe the prior art of record and specifically identifies the teachings of the art relied upon.  
The brief continues by asserting the art of Hall must be relied upon as it is cited by Olivier.  This argument has been thoroughly reviewed but is not considered persuasive as the teachings of Hall are not required to teach any limitation in the claims.  Thus it is not relied upon.
The brief continues by asserting the office failed to consider the declaration of Hudson.  This argument has been thoroughly reviewed but is not considered persuasive as the brief previously conceded on page 19 of the brief first full paragraph the Final rejection did comment on the prior art.  Further, pages 3-5 of the final rejection did address the issues of record and the teachings of Hall. The final rejection specifically stated with respect to Hall:
Hall continues by stating, “For optimal cleavage, the upstream oligonucleotide should remain bound to the target during the primary reaction, so it is designed to have a melting temperature 10–15°C higher than that of the primary probe's analyte-specific region. The sequence design of the upstream oligonucleotide and the probe can be done with a computer program by using nearest-neighbor thermodynamic parameters (15) (data not shown). The secondary reaction requires only one secondary probe to detect the 5′ arm that is released in the primary reaction. With FRET detection, the secondary probe is labeled with two dyes, so its synthesis and purification could be costly. However, the secondary probe is not analyte specific, so the same secondary probe can be used with practically any primary reaction; a scale-up in quantity can significantly reduce the cost of the assay.”  Thus Hall clearly envision melting temperatures and other variables can be altered to provide different parameters for the reaction/assay.  The declaration makes the conclusion of, “In other words, Hall teaches that the Tm, of the analyte-specific region of the primary probe with the target DNA, and the Tm of the cleaved flap with the FRET cassette must be close or the same, so that the primary and secondary cleavage reactions can occur at the same reaction temperature.”  This argument has been thoroughly reviewed but is not considered persuasive as the cited portion merely asserts for isothermal they should be close, but 10-15oC is not the same and does not limit the teachings to amenable to only being used at a single temperature.
The response reiterates  the arguments set forth in the Hudson declaration with respect to Hall.  Specifically with respect to Hall teaching isothermal nature of the assay.  This argument is addressed by the response to the declaration reproduced above.  While Hall and Olivier teach the SISAR and FEN (or Invader) assays can be done isothermally, neither Hall or Olivier teach the use of two temperatures to multiplex the reaction.  However, Sorge demonstrates the use of probes designed to have different melting temperatures in isothermal assays for multiplex detection of target sequences was known.  Thus absent an unexpected result the use of the SISAR or FEN (invader assay) of Olivier with probes designed to detect target sequences at different temperatures is obvious.  
The brief continues by arguing the teaches of a temperature range by Hall (not relied upon in the rejection) is to a range for a single isothermal assay.  While Hall teaches the reaction is isothermal, Hall teaches a range.  However, this argument is arguing the teachings of Hall and not the references of the rejection.
The brief continues by asserting the rejection is only relying on portions of Sorge and not the teachings as a whole.  This argument has been thoroughly reviewed but is not considered persuasive as the teachings of Sorge are to a method of detecting nucleic acids that can use a FEN nuclease.  The art of Sorge is thus the same technical field.  There is no evidence that using the teachings of Sorge with respect to multiplex by designing probes to hybridize at different temperatures and assaying one probe at one temperature (isothermally) and the second at another temperature (isothermally) could not be combined with the art of Olivier.  
The response continues by providing the teachings of Sorge: “One can also achieve allele-specific or species-specific discrimination using multiple probes in the present invention, for instance, by using probes that have different T.sub.ms and conducting the annealing/cleavage reaction at a temperature specific for only one probe/allele duplex.” (column 77)   The response asserts the Sorge has different elements and assay.  This argument has been thoroughly reviewed but is not considered persuasive as the rejection is based on the assay of Olivier and the probes having different melting temperatures of Sorge.  
The brief continues by providing new arguments with respect to the meting temperatures of Sorge being when half the base pairs of the probe are being dissociated.  This argument has been thoroughly reviewed but is not considered persuasive as Wittwer teaches the melting temperature is how probes are designed.  Thus this argument is not persuasive.  
The brief continues that based on the teachings of Olivier the probes for the primary action must be at the same temperature.  This argument has been thoroughly reviewed but is not considered persuasive as Olivier (and Hall) suggest isothermal detection.  The art suggest the probes can be designed to hybridize at different temperatures to detect different nucleic acid sequences.  Thus it would have been obvious to one of ordinary skill in the art one could design primary and secondary reactions to be at the same or  different temperatures.  The instant specification provides no specific guidance on designing the probes other than differences in Tm or melting temperature as also taught by Wittwer and Sorge.  Thus this argument is not persuasive.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Steven Pohnert/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        
Conferees:
/Marianne Seidel/
Quality Assurance Specialist, TC 1600

/DAVE T NGUYEN/Supervisory Patent Examiner, Art Unit 1634                                                                                                                                                                                                        

{
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.